Citation Nr: 0911917	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-38 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post traumatic stress disorder (PTSD), prior to June 5, 
2007.

2.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disorder (GERD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk




INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1968.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions in July 2005 and June 2007 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The June 2007 rating decision continued a 10 
percent rating for GERD.  

The July 2005 rating decision, in pertinent part, granted 
service connection for PTSD and assigned a 10 percent rating.  
The Veteran disagreed with the determination.  By a March 
2006 Statement of the Case (SOC), the RO confirmed and 
continued the 10 percent rating; but by a rating decision in 
July 2007, it increased the assigned rating to 30 percent, 
effective June 5, 2007.  On substantive appeal dated December 
2007, the Veteran disagreed with the 10 percent assigned 
rating but did not express disagreement with the 30 percent 
rating assigned from June 5, 2007.  In subsequent 
Supplemental SOCs (SSOCs), the RO, in essence, adjudicated 
the claim as an increased rating issue, rather than whether 
the Veteran was entitled to an effective date earlier than 
June 5, 2007.  Given the foregoing procedural development and 
in order to ensure that all of the Veteran's contentions are 
fully addressed, the issue on appeal regarding the Veteran's 
service-connected PTSD is as stated on the title page.


FINDINGS OF FACT

1.  Prior to June 7, 2005, the Veteran's service-connected 
post traumatic stress disorder was productive of no more than 
occupational and social impairment due to mild or transient 
symptoms which decreased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  

2.  The Veteran does not experience pain, vomiting, material 
weight loss, and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health caused by his GERD.  However, epigastric distress, 
pyrosis, regurgitation, and substernal and epigastric pain 
are indicated.   


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for post traumatic stress disorder prior to June 7, 
2005 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130 and Part 4, Code 9411 (2008). 

2.  The criteria for a disability evaluation of 30 percent 
for the Veteran's service-connected GERD, but no greater, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.10, 4.114a, Diagnostic Code 7346 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  

In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

Regarding the Veteran's appeal of the initial disability 
rating (10 percent) assigned for service-connected PTSD, the 
claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

As with the Veteran's increased rating claim for GERD, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See  
38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown,  
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at  
54. 

Analysis

PTSD

As noted above, in regards to the Veteran's PTSD, in a rating 
decision of July 2005, the RO granted service connection and 
a 10 percent evaluation.  The Veteran voiced his disagreement 
with that decision, with the result that, in a subsequent 
rating decision of July 2007, the RO awarded a 30 percent 
evaluation for PTSD, effective from June 5, 2007, the date on 
which it was first shown that the Veteran's service-connected 
PTSD symptomatology had increased in severity.  The current 
appeal ensued.

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted for service-connected post traumatic 
stress disorder where there is evidence of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or where 
symptoms are controlled by continuous medication.  

A 30 percent evaluation requires evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as:  a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and/or mild memory loss (such as forgetting 
names, directions, or recent events).

A 50 percent evaluation requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent evaluation requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfered with routine activity; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or an inability to establish and maintain 
effective relationships.  

A 100 percent is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
38 C.F.R. § 4.130 and Part 4, Code 9411 (2008).

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 10 percent prior to 
June 5, 2007 for the Veteran's service-connected post 
traumatic stress disorder.  The Veteran underwent a VA 
examination in May 2005.  While the Veteran was noted to have 
an elevated level of anxiety, he was in no acute distress.  
The Veteran was not suffering from any delusions, 
hallucinations, or impairment of thought processes or 
communication.  There was no memory loss or impairment of 
cognition or concentration.  No obsessive or ritualistic 
behaviors were identified.  Although his level of anxiety at 
that time was 6 out of 10, the Veteran did not suffer from 
panic attacks.  The examiner noted some sleep disruption and 
that the Veteran rarely suffered from nightmares.  However, 
the examiner further noted that the nightmares were never 
recurring or of particular events which occurred while in 
service.  There was no evidence of any suicidal or homicidal 
ideation or plan.  Significantly, according to the examiner, 
the Veteran's problems were fairly mild and he had very 
strong coping skills.  His problems were also noted to be 
rare and infrequent.  His GAF score at that time was 80, 
although the past year it was noted at 55.  The examiner 
concluded that the Veteran met the criteria for PTSD, but it 
was extremely mild.  The Veteran was a very resilient 
individual with excellent coping skills who had been able to 
manage his symptoms throughout the years to good effect.

In this case, prior to June 5, 2007, the Veteran's symptoms 
were not productive of, or consistent with, the criteria for 
a 30 percent rating.  The Veteran's PTSD did not more nearly 
exhibit the symptoms required to warrant the next higher 
evaluation, and any worsening or increase in severity prior 
to June 5, 2007 remains contemplated by the 10 percent rating 
then in effect.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's PTSD.  The evidence 
does not establish that his service-connected psychiatric 
disability causes marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation).  
Moreover, it does not establish that the Veteran's service-
connected PTSD necessitates frequent periods of 
hospitalization.  In light of the foregoing, the Veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, as the Veteran has not shown additional 
symptoms consistent with a 30 percent rating, the Board finds 
that no more than a 10 percent schedular rating is warranted.  
The initially assigned 10 percent evaluation for PTSD 
appropriately reflects the Veteran's symptoms prior to June 
5, 2007, and there is no basis for a higher rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

GERD

With regard to the Veteran's GERD claim, service connection 
for GERD was granted in July 2005 and rated as 10 percent 
disabling.  The Veteran claims that his service-connected 
GERD has increased in severity, and filed an informal claim 
for an increased rating in April 2007.  As previously noted, 
by rating decision dated June 2007, the RO continued the 10 
percent disability rating as evaluated under DC 7346, hernia 
hiatal.  38 C.F.R. § 4.114.  

Under Diagnostic Code 7346, a 10 percent rating is warranted 
when the Veteran has two or more of the symptoms for a 30 
percent evaluation, but of less severity.  A 30 percent 
rating is assigned when a hiatal hernia causes persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal, arm, or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is assigned when a hiatal hernia causes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

In June 2007, the Veteran underwent a VA examination.  He 
reported experiencing esophageal distress several times a 
week accompanied by frequent, severe substernal pain.  The 
Veteran also reported having daily pyrosis and regurgitation 
several times a week.  The Veteran denied having hematemesis, 
melena, and esophageal dilation.  Upon examination, the 
examiner noted tenderness over the epigastrium upon 
palpation.  The examiner also noted that the Veteran's 
overall general health was fair and there were no signs of 
anemia.

As noted above, a 30 percent disability evaluation is 
contemplated for persistently recurrent epigastric distress 
with dysphagia, pyrosis, "and" regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  In this case, the Veteran 
does not meet the full requirements of the 30 percent 
criteria, however, with consideration of the benefit of the 
doubt doctrine, the Board finds that his symptoms more nearly 
approximate those required for a 30 percent evaluation.  
Thus, reasonable doubt in this regard is resolved in the 
Veteran's favor. 

However, the treatment record provides evidence against the 
assignment of a rating higher than 30 percent.  Symptoms of 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia; or other symptom combinations 
productive of severe impairment of health, are clearly not 
found.  See 2007 VA examination report.

The Board also concludes that Hart does not apply in this 
case.  The medical evidence does not show any change in the 
Veteran's condition during the rating period on appeal.  

Finally, the provisions of 38 C.F.R. § 3.321(b)(1) have been 
considered.  There is no evidence (nor has the Veteran 
contended) that his disability necessitates frequent periods 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  

The Board acknowledges that the June 2007 VA examiner noted 
that the Veteran's GERD causes significant effects including 
decreased concentration and pain in his usual occupation.  
Although clearly, due to the nature and severity of the 
Veteran's service-connected GERD, interference with his 
employment is foreseeable, the evidence does not reflect that 
the average industrial impairment he has experienced is in 
excess of that contemplated by the assigned evaluation, or 
that application of the schedular criteria is otherwise 
rendered impractical.  As such, the Board finds that the 
regular schedular standards contemplate the symptomatology 
shown.  In light of the foregoing, the Veteran's GERD 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letters to the Veteran in April 
2005 and April 2007 before the original adjudication of the 
claims.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate claims for 
service connection and an increased rating, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).   

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The March 2006 and April 
2007 VCAA letters did address applicable Dingess requirements 
and the applicable downstream issue of effective date.  The 
Board finds that the VCAA letter dated in June 2008 satisfied 
the requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The claims were readjudicated in an August 2008 
supplemental statement of the case.  Regarding the PTSD 
claim, it is also noted that the Court has held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The Board concludes that the Veteran has been 
afforded appropriate notice under the VCAA.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for increased rating, and 
the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
examinations were performed in May 2005 and June 2007 in 
order to obtain medical evidence as to the extent of the 
claimed disabilities.  VA treatment records were obtained and 
associated with the claims folder.  There is no identified 
relevant evidence that has not been accounted for.     

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected PTSD, prior to June 5, 2007, is denied.

Entitlement to a 30 percent rating, but no higher, for GERD, 
is granted, subject to the regulations pertinent to the 
disbursement of monetary funds. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


